Citation Nr: 9908352	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  91-42 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, from January 1946 to January 1949, and again 
from February 1949 to March 1958.  He died in March 1990.  
The appellant is his widow.

This appeal to the Board of Veterans' Appeals arises from a 
September 1990 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying the appellant's claim for entitlement to 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1151.  


A hearing was held before an RO hearing officer in April 
1991.  A transcript of the hearing is of record.  

This case was earlier before the Board in March 1992, at 
which time it was remanded by letter to the RO to be held in 
abeyance pending resolution of the VA's appeal 
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), and was subsequently appealed to 
the Supreme Court of the United States (Supreme Court).


On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.  
The Board's stay on the adjudication of claims affected by 
the Gardner decision having been lifted, this case was 
returned to the Board for further consideration.  


The Board issued a remand order in June 1996 which referenced 
amendments to 38 C.F.R. § 3.358(c)(3), and directed the RO to 
adjudicate the appellant's claim for DIC benefits pursuant to 
the amended regulatory criteria.  The claim was readjudicated 
under the amended regulatory criteria, and the case was then 
returned to the Board for continuation of appellate review.  
The Board again remanded the case to the RO in December 1996 
and in March 1998 for further development of the evidence.  
The development requested on remand was completed and the 
case has since been returned to the Board.  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
appellant's claim for DIC benefits pursuant to section 1151 
was filed in April 1990.  Accordingly, the claim must be 
adjudicated in accordance with the earlier version of 
38 U.S.C.A. § 1151 and the March 16, 1995 amended 
regulations.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.


FINDINGS OF FACT

1.  The veteran had severe cardiovascular disease which 
preexisted his treatment at a VA medical facility from March 
20, 1990 to March 21, 1990.

2.  Treatment rendered by VA from March 20, 1990 to March 21, 
1990 did not result in an increase in severity of the 
veteran's cardiovascular disease nor did it hasten his death.

3.  A complex or controversial medical question is not 
presented in this case.

CONCLUSIONS OF LAW

1.  The requirements for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).

2.  An Independent Medical Expert opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The death certificate shows that the veteran died on March 
[redacted], 1990 from probable acute myocardial infarction due to 
arteriosclerotic heart disease.  Renal insufficiency and 
cerebral vascular accident were noted to be other significant 
conditions contributing to death.  An autopsy was not 
performed.  A review of the record discloses that the veteran 
was hospitalized from January 1982 to April 1982  The 
diagnoses included hypertensive cardiovascular disease and 
left hemispheric cerebral vascular accident.  It was 
indicated that he had a history of four previous myocardial 
infarctions.


The appellant's appeal to the Board was received in January 
1991.  In essence, she asserted that the veteran's death from 
a heart attack resulted from VA's mismanagement of his 
treatment during the terminal period of hospitalization from 
March 20, 1990 to March 21, 1990.  She contended that VA 
committed malpractice for not admitting the veteran to a 
coronary care unit, in light of his history of heart disease.  
In this regard, she maintained that the veteran would have 
lived, rather than suffered what proved to be a fatal heart 
attack, if he had been monitored in a coronary care unit.

A hearing was held before an RO hearing officer in April 
1991.  According to the appellant's testimony, she advised 
the veteran's treating physician of the veteran's four past 
heart attacks, upon the veteran's admission to a VA hospital 
on March 20, 1990, shortly before the heart attack which 
produced his death.  She reminded the physician that the 
veteran was a stroke patient and suffered heart attacks 
readily, and urged that he be admitted to the coronary care 
unit and be attached to a heart monitor.  Despite her urging, 
the veteran was not admitted the coronary care unit.  In 
other testimony, she related that an earlier stroke had left 
the veteran too weak to activate the nurse call button when 
he had the fatal heart attack, and stated that only constant 
monitoring provided in the coronary care unit would have 
given sufficient opportunity to detect the heart attack and 
save the veteran's life.  In subsequent testimony, the 
appellant's daughter referred to the veteran's history of 
heart attacks and a stroke, and mentioned that she, like her 
mother, had also requested the VA treating physician to have 
the veteran admitted to the coronary care unit.


Added to the record in June 1991 was a copy of a newspaper 
clipping about an award of damages to a family, for the death 
of a father, in a malpractice suit against VA.  The newspaper 
story refers to depositions which related various 
inadequacies in care rendered by VA, including a delay in 
sending the father to an intensive care unit.  

The summary of the terminal period of hospitalization relates 
that the veteran was admitted on March 20, 1990 because of 
worsening shortness of breath since early on the morning of 
admission.  It was noted that he had atherosclerotic 
cardiovascular disease with an abdominal aortic aneurysm, 
coronary artery disease, and cerebrovascular disease.  He had 
been in his usual state of fair to poor health until the 
morning of admission.  He reported some pleuritic chest pain 
on the right, but denied retrosternal chest pain.  He also 
reported a productive cough, probably worsening, with some 
hemoptysis.  

It was further reported that the veteran had been seen at a 
VA clinic five days prior to admission and offered 
hospitalization at that time because of worsening findings on 
chest x-ray examination.  He then declined the offer of 
hospitalization.  He had been examined at that point and 
there was no evidence of pulmonary edema.  

The veteran was admitted and started on antimicrobial 
therapy.  A few hours after admission, before diuretics could 
be instituted, he experienced cardiopulmonary arrest, from 
which he was resuscitated after a prolonged attempt.  He was 
moved to the medical intensive care unit where he was treated 
with high doses of pressors and intravenous Heparin.  He 
failed to respond to these measures or to adjustments of his 
antimicrobial therapy.  The family later elected not to 
continue resuscitative efforts.  It was noted that, on 
admission, the veteran had been evaluated in conjunction with 
the cardiology service and that there was consensus about his 
management.  

Clinical records of the terminal hospitalization show that 
the veteran was initially admitted at 10 a.m. on March 20, 
1990, to Ward 5C.  (The type of care rendered on Ward 5C is 
not apparent from the clinical records, although there is no 
indication that Ward 5C was a cardiac care unit).  A 
treatment entry recorded at 5 p.m. relates that the veteran 
had experienced an unwitnessed cardiac arrest at about 3:55 
p.m., and that a "code" had been called.  A treatment entry 
recorded at 5:30 p.m. shows that he had been transferred to 
the medical intensive care unit.  His condition was evaluated 
and found to be status post "code."  A treatment entry of 
March [redacted], 1990 reflects that the veteran died at about 
6:21 a.m.  


A VA cardiologist, in a report dated in May 7, 1997, stated 
that the veteran's had a longstanding history of 
atherosclerotic cardiovascular disease.  According to a 
review of the records, the veteran had experienced several 
previous myocardial infarctions.  There had been a 
cerebrovascular accident with resultant right hemiparesis.  
It was also noted that, in addition to severe cardiac 
disease, there was medical evidence of other medical 
conditions, including an abdominal aortic aneurysm and 
peripheral vascular disease, as well as a pseudomonas urinary 
tract infection and nephrotic syndrome.

According to the physician, it was noted in the record that 
the veteran's condition started to deteriorate at 
approximately five days prior to his admission to the period 
of terminal hospitalization, but the family had then 
requested that his admission be postponed for several days.  
The physician commented that the veteran was admitted to the 
hospital on March 20, 1990, experiencing worsening shortness 
of breath and a rattle in the chest.  He was treated with 
antibiotics and what appeared to be appropriate measures for 
his admitting situation, but then shortly after admission he 
apparently had a cardiac arrest.  Records showed that he was 
then taken to intensive care for further treatment.  However, 
his condition then continued to deteriorate and he finally 
expired in the Intensive Care Unit.  


The physician commented that, on reviewing the record, it was 
found that the veteran's electrocardiogram, going back to 
1987, was almost identical with the electrocardiogram at the 
time of his admission on March 20, 1990.  The physician 
remarked that this did not indicate any acute cardiac 
problem, as far as myocardial infarction, which would have 
necessitated placing him in a Coronary Care Unit at the time 
of his admission.

The physician went on to note that the May 7, 1997 report had 
been prepared in response to a Board remand which had called 
for a review of medical records and which had directed that 
an opinion be provided stating whether it was at least as 
likely as not that the veteran's treatment by the VA hastened 
his death.  The physician stated as follows:

"In reviewing this record, it is 
certainly felt that his treatment was 
appropriate and the treatment 
administered here at that time certainly 
did not contribute to the veteran's 
death.

It is certainly unfortunate that this 
seventy-four year old gentleman at the 
time had a longstanding history of 
chronic illness including all major 
systems, i.e., cardiac, renal, and 
pulmonary.

It is certainly felt that the diagnosis 
was correct and felt to be a natural 
progress of the veteran's disease 
process."


The Board's May 1998 remand sought, in part, to ascertain 
whether the VA physician, who had prepared the May 7, 1997, 
had reviewed the clinical records of the veteran's terminal 
period of hospitalization.  A fax, signed and dated by the 
physician in May 1998, advises that the information provided 
in the May 7, 1997 report could only have been obtained from 
a review of copies of the original hospital clinical records 
contained in the claims file.


The Board's May 1998 remand also directed that a VA field 
examiner attempt to locate original clinical records which 
had apparently once been associated with the claims file.  
Pursuant to an inquiry by the field examiner, a records 
custodian at a VA medical center informed that a thorough 
search had been made for three volumes of medical records.  
The records custodian specified that volume three, the most 
current volume, had been sent to the VA Regional Office in 
St. Petersburg, Florida, on September 4, 1990.  Further, it 
was stated that volumes one and two had been retired by the 
records facility in 1994, then unretired and sent to the 
Department of Veterans Affairs in Washington, D.C., on May 1, 
1995.  Finally, it was reported that none of the three 
volumes had been returned to the records facility.  In any 
event, the Board notes that three volumes of original VA 
clinical records, as well as a fourth volume primarily 
listing medical administrative actions, were ultimately 
associated with the claims file, which is now before the 
Board for appellate review.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  This 
determination is based in part on the fact that the issue now 
on appeal was remanded by the Board in June 1996, December 
1996, and March 1998 in repeated attempts to obtain essential 
evidence.  In the course of obtaining that evidence, the 
Board sought a medical opinion on the merits of the case.  
The Board did that to afford the appellant every 
consideration, and also to avoid a fourth remand, which might 
have been necessitated by information contained in the 
pertinent VA clinical records.  In calling for VA medical 
opinion, which has now been received, the Board well grounded 
the claim.  The Board is now satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  


In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:


Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

In essence, the appellant contends that VA mismanagement of 
the veteran's care resulted in his death from a heart attack.  
In particular, she maintains that the veteran's fatal heart 
attack could have been successfully treated, if he had been 
admitted, on March 20, 1990, to a coronary care unit where 
his condition would have been closely monitored.  The Board 
notes that the appellant's contention involves a matter of 
medical causation, since it relates to the impact of VA's 
treatment measures on the course of the veteran's heart 
disease shortly before he died.  


In this case, there is no dispute that the veteran had 
extensive heart disease prior to his admission to a VA 
hospital on March 20, 1990.  Here, the appellant contends 
that the failure to treat the veteran in a coronary care unit 
immediately upon his admission resulted in an increase in the 
underlying cardiovascular disease, such that the fatal heart 
attack occurred sooner or was more devastating than might 
have been expected.  

A review of the record indicates that the veteran was 
initially admitted to what was apparently a noncardiac ward, 
and later transferred to a medical intensive care unit, after 
he experienced cardiac arrest.  The Board notes that the VA 
physician, who cared for the veteran during the terminal 
period of hospitalization, specifically stated that, upon the 
veteran's admission, she had consulted with the cardiology 
service, and that consensus had been reached about the 
management of his care.  Implicit in her statement about 
consensus is that VA physicians had determined that the 
veteran's condition, at the time he was admitted to the 
hospital, did not warrant treatment in the coronary care 
unit.  Clearly, the assessment of the veteran's treating 
physician does not support the appellant's contention that 
the veteran's cardiac status warranted his admission to a 
coronary care unit when he presented for treatment at a VA 
hospital on March 20, 1990.  

Furthermore, the opinion of a VA cardiologist, which is 
informed by a review of hospital clinical records, 
specifically refutes the appellant's contention that VA care 
hastened the veteran's death.  Indeed, the cardiologist 
determined that the veteran's treatment was appropriate and 
that initially, upon admission to the hospital on March 20, 
1990, the veteran was not experiencing any acute cardiac 
symptoms necessitating his placement in a coronary care unit.  
The physician further remarked that any increase in severity 
of preexisting heart disease which took place during the 
terminal period of hospitalization represented no more than 
natural progress of the disease and was not attributable to 
the treatment measures provided by VA.  


Here, the appellant's contentions are the only evidence 
linking the veteran's death to treatment at a VA medical 
facility.  As a lay person, she is not competent to offer an 
opinion about a matter of medical causation.  No competent 
medical evidence has been presented to support the alleged 
relationship between the care provided to the veteran during 
the terminal period of hospitalization and any aggravation of 
heart disease leading to cardiac arrest and death.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

To the extent that the appellant is asserting that the 
veteran's death was brought about by deficient or improper 
care, it should be noted that the regulations applicable to 
the disposition of this appeal do not require an evidentiary 
showing of negligence or fault on the part of VA.  However, 
governing criteria applicable here still require that the 
evidence establish that the veteran's death resulted from VA 
treatment.  As previously discussed, the appellant has 
provided no competent medical opinion to support her 
assertion that the veteran died because VA mismanaged his 
care.  

The Board has considered the request for referral of this 
case for the opinion of an Independent Medical Expert.  In 
this case, there is no conflict in medical opinions presented 
by different physicians.  No diagnostic problem is present in 
this case.  No medically complex or controversial question is 
presented, and the opinion of an Independent Medical Expert 
is not warranted.


In all, the record does not establish that the veteran's 
death resulted from aggravation of cardiovascular disease 
attributable to VA treatment.  There is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal as to warrant application of the doctrine of 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals
